Citation Nr: 0106899	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for low back 
spondylolisthesis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from July 1968 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following a July 1998 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted a 20 percent rating for 
service-connected low back spondylolisthesis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome). 

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include another examination.  
Because each way in which a back disability may be rated 
contemplates problem with movement, consideration must be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See VAOPGCPREC 36-97 (Dec. 12, 1997); 38 C.F.R. § 4.71a 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation 
of musculoskeletal disorders rated on the basis of limitation 
of motion require consideration of functional losses due to 
pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

Although the March 2000 VA spine examiner provided an opinion 
that it was not possible to quantify, in degrees, the 
veteran's loss of range of motion during flare-ups, the type 
of analysis required by DeLuca was not done at this 
examination nor at any other examination of record, 
especially in the context of Diagnostic Code 5293.  
Consequently, the current record is unresponsive to the 
mandate of DeLuca.  The message of DeLuca is that, while a 
veteran may have normal findings demonstrated in a clinical 
setting, his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
disability.  If so, he must be rated accordingly.  The only 
way to apply this rule is for the examiner to provide his/her 
best judgment as to the level of disability caused by the 
pain or flare-ups, etc., and to report such an opinion in 
terms that can be used to apply the rating criteria.  This 
has not yet been done in this case.

The Board also notes that the veteran requested a hearing 
before a member of the Board sitting at the RO.  This was 
done in his December 1999 appeal.  Thereafter, in response to 
a letter from the RO, the veteran also requested a hearing 
before RO personnel.  However, it is not clear from his 
response that he also intended to withdraw his request for a 
hearing before a member of the Board.  It appears that the 
veteran subsequently met with a RO hearing officer on the day 
that the RO hearing was scheduled in February 2000, but it is 
not clear whether the hearing was conducted.  (If such a 
hearing was in fact conducted, the transcript has not been 
made a part of the record.)  In order to clarify the 
veteran's desires in this regard, further action is 
necessary.

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records with the 
Wilkes-Barre VA medical center (VAMC) 
and the Geisinger Medical Center that 
have not already been obtained and 
associated with the record.

2.  Evidentiary development should also 
include obtaining and associating with 
the record a copy of the hearing 
transcript for any hearing conducted in 

February 2000.  If the veteran did not 
give testimony at the hearing scheduled 
in February 2000, the RO should explain 
in the record why no such hearing was 
conducted (whether it was because the 
veteran failed to appear, or because he 
withdrew his hearing request).  If the 
veteran did not withdraw his personal 
hearing request, he should be contacted 
and asked if he still desires a personal 
hearing before RO personnel.  If so, 
such a hearing should be scheduled.

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
evaluations to determine the extent of 
his service-connected spondylolisthesis.  
The examiner(s) should review the entire 
claims folder and provide an opinion as 
to all symptoms attributable to service-
connected disability.  The examiner(s) 
should conduct complete range of motion 
studies.  The examiner(s) should conduct 
an evaluation of the veteran's lumbar 
spine that takes into account all 
functional impairment such as pain, etc.  
Specifically, it should be noted whether 
the functional debility experienced by 
the veteran equates to intervertebral 
disc syndrome with severe symptoms 
(persistent symptoms with little 
intermittent relief) or pronounced 
symptoms (recurrent attacks with only 
intermittent relief) or severe limitation 
of motion.  See Diagnostic Codes 5292 and 
5293; DeLuca, supra.  If the veteran is 
examined at a point of maximum 
disability, the examiner should 
affirmatively say so.  All findings and 
opinions should be set forth in detail 
and reconciled with all other opinions of 
record, including those of the February 
1998, December 1998, and March 2000 VA 
examiners.


4.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action.  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.  Thereafter, a hearing before a 
member of the Board sitting at the RO 
should be scheduled, if the veteran still 
desires such a hearing.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, as well as appear at any 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


